Lacombe, J.
It is conceded that if each vessel had kept her course after sighting they would have passed safely. The district judge has found, amid much conflicting testimony ‘given by witnesses whom he saw and heard, that -the Springfield changed her course so as to get from the Brooklyn side of mid-river into the Sammie’s water, and ‘that the Sammie did not change her course, or, at least, did not change it sufficiently-to bring her to the eastward of the track which,, by the first exchange of signals, she was justified in following. The new testimony *569only goes to show: First. That one supposed contributing cause of the Springfield’s change of position (to-wit, the tide) was not as efficient as the district judge supposed. Second. That when a tug with a car-float lashed to its side has to carry a starboard helm, in order to keep her course, the effect of suddenly letting her helm run amidships will be to give her a swing to starboard. This fact in navigation was no doubt well enough known to the district judge without any testimony. Third. Persons who, two years before testifying, had seen the hole in the bow of the City of Springfield, gave evidence as to the appearance of the wreckage, and to their opinions as to the relative positions of the steamer and the car-float at the moment of collision. There is nothing in this to call for any modification of the decree of the district court, which is therefore affirmed.